                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



JEFF SOWDEN,                                                      Civ. No. 3:16-cv-02310-CL

                     Plaintiff,
                                                                  OPINION & ORDER
              V.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                     Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on an unopposed motion for attorney fees (#28) under

42 U.S.C. § 406(b). Plaintiff moves the Court for approval of $9,575.51 in fees, reduced by

$4,383.98 Equal Access to Justice Act ("EAJA") fees already awarded, for a total of $5,191.53.

A fee awarded pursuant to 42 U.S.C. § 406(b) cannot exceed 25% of the retroactive benefits.

Crawfordv. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009). The fee being requested, combined

with the $6,000 agency fee already awarded, is 25% of the retroactive benefits ($62,302.04)

awarded to Plaintiff. Having reviewed the proceedings and the amount of fees sought, the Court




Page I - OPINION & ORDER
concludes that Plaintiffs counsel is entitled to the $9,575.51 in fees requested, minus $4,383.98

EAJA fees, for a total of $5,191.53.

       Plaintiffs Motion (#28) is GRANTED. The agency is directed to issue the§ 406(b) check

directly to Plaintiffs counsel, minus any user fee. Any amount withheld after all administrative

and attorney fees are paid should be released directly to Plaintiff.

       IT IS SO ORDERED AND DATED t h i s ~ day of




                                               United States Magistrate Judge




Page 2 - OPINION & ORDER
